           Case 2:18-cv-00284-CMR Document 86 Filed 02/21/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re: GENERIC PHARMACEUTICALS                         MDL NO. 2724
 PRICING ANTITRUST LITIGATION                           16-MD-2724
                                                        HON. CYNTHIA M. RUFE


 THIS DOCUMENT RELATES TO:

     HUMANA INC. v. ACTAVIS                             18-CV-3299
     ELIZABETH LLC et al.

     THE KROGER CO., et al. v.                          18-CV-284
     ACTAVIS HOLDCO U.S., INC. et al.

                                                         ORAL ARGUMENT REQUESTED



            DEFENDANT BRECKENRIDGE PHARMACEUTICAL, INC.’S
      MOTION TO DISMISS THE HUMANA INC. AND KROGER CO. COMPLAINTS


         Pursuant to Federal Rule of Civil Procedure 12(b)(6) and PTO 71 (16-MD-2724, Dkt.

No. 846), and for the reasons set forth in the accompanying Memorandum of Law, Defendant

Breckenridge Pharmaceutical, Inc. (“Breckenridge”), by and through undersigned counsel,

respectfully moves this honorable Court to dismiss the following with prejudice:

1.       With respect to Plaintiff Humana, Inc.’s Amended Complaint [18-cv-3299, Dkt. 29],

         Breckenridge hereby moves to dismiss Counts LXXXVI, XC, and CVI-CX;

2.       With respect to Plaintiffs The Kroger Co., Albertsons Companies LLC, and H.E. Butt

         Grocery Company L.P.’s (“Kroger Plaintiffs”) Complaint [18-cv-284, Dkt. 37],

         Breckenridge hereby moves to dismiss Counts 1 and 28.

         Pursuant to Rule 7.1(f) of the Local Rules of Civil Procedure, Breckenridge requests oral

argument on its Motion to Dismiss.
        Case 2:18-cv-00284-CMR Document 86 Filed 02/21/19 Page 2 of 2




Dated: February 21, 2019                  Respectfully submitted,


                                          /s/ Stacey Anne Mahoney
                                          Stacey Anne Mahoney
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          101 Park Avenue
                                          New York, New York 10178
                                          Telephone: (212) 309-6000
                                          Facsimile: (212) 309-6001
                                          stacey.mahoney@morganlewis.com


                                          /s/ Charles J. Reitmeyer
                                          Charles J. Reitmeyer
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1701 Market Street
                                          Philadelphia, PA 19103
                                          Telephone: (215) 963-5000
                                          Facsimile: (215) 963-5001
                                          charles.reitmeyer@morganlewis.com

                                          Counsel for Defendant
                                          Breckenridge Pharmaceutical, Inc.




                                      2
